Exhibit 10.4

 

 

Carrier Agreement

[g154662kci001.jpg]

 

This Agreement (“Agreement”) is made and entered into by and between ZUMIEZ
(“Customer”) and United Parcel Service Inc., an Ohio Company (“UPS”).

 

UPS will provide the pickup and delivery services (“Services”) as set forth
below subject to the terms of this Agreement. These Services will be provided
with the incentives (“Incentives”) as also set forth below. These Incentives
shall only be available to the locations and account numbers identified in
Addendum A. Account numbers of Customer and its affiliates, each of which is
more than fifty percent (50.0%) owned by Customer, may be added or deleted only
by mutual written agreement of Customer and UPS and require seven (7) business
days notice to UPS to become effective. Customer is prohibited from reselling or
offering Incentives to any other party without the prior written consent of UPS
and failure to comply with this prohibition may result in immediate cancellation
of this Agreement.

 

Customer acknowledges and agrees that the Incentives and the minimum rates in
Addendum B are based on and derived from the most recently published UPS list
rates available at www.ups.com and are subject to change based on changes to
such list rates. Each eligible package (or shipment) and accessorial will
receive its applicable Incentive for the term of this Agreement. Incentives are
applied on a weekly basis unless otherwise specified. Incentives shall be
applied to prepaid outbound shipments unless otherwise noted. This Agreement
will be subject to periodic review by UPS for Customer compliance.

 

Customer agrees to supply the UPS Service Provider with a hard copy summary
manifest at the time that the packages are tendered to UPS for shipment and
provide UPS with Timely Upload of electronic Package Level Detail (“PLD”) in a
form acceptable to UPS. PLD includes, but is not limited to, consignee’s full
name, complete delivery address, package weight and zone. Timely Upload is
defined as the electronic transmission of PLD to UPS at the time the packages
are tendered to UPS. Customer agrees to provide smart labels on all packages
tendered to UPS. A smart label, as defined herein and described in the current
UPS Guide to Labeling, which may be updated from time to time by UPS, includes,
but is not limited to, a MaxiCode, Postal Bar Code, current UPS Routing Code,
appropriate UPS Service Icon and a UPS 1Z Tracking Number Bar Code. Customer
further agrees that all shipping locations will use a UPS OnLine or OnLine
compatible shipping solution that is approved and authorized by UPS as such.

 

Customer agrees to pay for all shipments in full within the time period required
by UPS.

 

All Services provided by UPS shall be pursuant to the UPS Rate and Service Guide
and UPS Tariff in effect at the time of shipping, both of which are incorporated
herein by reference and which may be subject to change without notice.

 

Customer and UPS agree to maintain the confidentiality of this Agreement
including its rates, terms and incentives (“Confidential Information”) unless
disclosure is required by law. Customer agrees not to post or publicly display
this Confidential Information.

 

The Incentives will remain in effect for 156 weeks. At the end of this
Agreement, UPS in its sole discretion, reserves the right to extend the terms of
this Agreement on a month-to-month basis. Notwithstanding, UPS and Customer
agree that either party may terminate this Agreement upon 30 calendar days prior
written notice.

 

This offer is void if not accepted by July 31, 2005 (“Deadline”). Customer may
accept Agreement by providing a duly signed copy of this Agreement to UPS by the
Deadline. This Agreement supercedes all other agreements between the Customer
and UPS regarding these Services. This Agreement is hereby signed and executed
by authorized representatives of both parties.

 

UPS

 

Customer

United Parcel Service Inc.

 

ZUMIEZ

 

 

 

By:

/s/ Robert Anderson

 

 

By:

/s/ Will Eaton

 

 

 

 

 

 

Title:

Senior Account Executive

 

 

Title:

Logistics Manager

 

 

 

 

 

 

Address:

4455 7th Ave S.

 

 

Address:

6300 Merrill Creek Pkwy #B

 

 

Seattle, WA 98108

 

 

 

Everett, WA 98203

 

 

 

 

 

 

 

 

 

 

 

Date Signed:

07/01/2005

 

 

Date Signed:

07/01/2005

 

 

Effective Date:

 

Monday, July 4, 2005

 

 

1

--------------------------------------------------------------------------------


 

Addendum A

List of Account Numbers

 

ZUMIEZ’s UPS accounts identified below shall be included in the agreement
between United Parcel Service Inc. (Carrier) and ZUMIEZ (Account): The following
accounts are eligible for incentives as specified in Addendum B:

 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

Section 1:

 

 

 

 

 

 

 

 

 

0000AE5301

 

ZUMIEZ S78
1 CROSSGATES MALL RD
ALBANY, NY 12203

 

 

 

 

 

 

 

0000AE5446

 

ZUMIEZ #83
21182 SALMON RUN LOOP W
WATERTOWN, NY 13601

 

 

 

 

 

 

 

0000AE5466

 

ZUMIEZ #079
4155 ROUTE 31
CLAY, NY 13041

 

 

 

 

 

 

 

0000AE5467

 

ZUMIEZ #82
RT 5 & 5A
NEW HARTFORD, NY 13413

 

 

 

 

 

 

 

0000AE5488

 

ZUMIEZ #81
1300 ULSTER AVE
KINGSTON, NY 12401

 

 

 

 

 

 

 

0000AE5489

 

ZUMIEZ #86
320 HIAWATHA BLV W
SYRACUSE, NY 13290

 

 

 

 

 

 

 

0000A1653V

 

ZUMIEZ #70
3450 PALISADES CENTER #344
WEST NYACK, NY 10994

 

 

 

 

 

 

 

0000A1687V

 

ZUMIEZ #72
1 GALLERIA DR
MIDDLETOWN, NY 10941

 

 

 

 

 

 

 

0000A32F00

 

ZUMIEZ #58
2901 BROOKS ST
MISSOULA, MT 59801

 

 

 

 

 

 

 

0000A3661F

 

ZUMIEZ #65
1850 W PULLMAN
MOSCOW, ID 83843

 

 

 

 

 

 

 

0000A62T39

 

ZUMIEZ #66
1770 E RED CLIFF DR
SAINT GEORGE, UT 84790

 

 

 

 

 

 

 

0000A7X619

 

ZUMIEZ #131
632 ORLAND SQ
ORLAND PARK, IL 60462

 

 

 

 

 

 

 

0000A7X635

 

ZUMIEZ #127
1132 GALLERIA AT TYLER
RIVERSIDE, CA 92503

 

 

 

 

 

 

 

0000A9T963

 

ZUMIEZ #63
1300 N MAIN
LOGAN, UT 84341

 

 

 

 

 

 

 

0000A9T974

 

ZUMIEZ #64
1081 LAYTON HILLS MALL
LAYTON, UT 84041

 

 

 

 

 

 

 

0000A994W6

 

ZUMIEZ #010
2855 STEVENSCREEK BLVD
SANTA CLARA, CA 95050

 

 

 

2

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

0000EA5533

 

ZUMIEZ
4550 E CACTUS #20
PHOENIX, AZ 85032

 

 

 

 

 

 

 

0000EA5535

 

ZUMIEZ
1300 W SUNSET RD
HENDERSON, NV 89014

 

 

 

 

 

 

 

0000EA5539

 

ZUMIEZ
4250 CERRITOS RD
SANTA FE, NM 87505

 

 

 

 

 

 

 

0000EA5541

 

ZUMIEZ
4601 E MAIN
FARMINGTON, NM 87402

 

 

 

 

 

 

 

0000EA5542

 

ZUMIEZ
1650 PREMIUN OUTLET BLVD
AURORA, IL 60504

 

 

 

 

 

 

 

0000EA5543

 

ZUMIEZ
601 SE WYOMING BLVD
CASPER, WY 82609

 

 

 

 

 

 

 

0000EW8130

 

ZUMIEZ #242
1101 AUBURN SUPERMALL
AUBURN, WA 98001

 

 

 

 

 

 

 

0000E2F634

 

ZUMIEZ #102
6600 MENAUL BLVD NE
ALBUQUERQUE, NM 87110

 

 

 

 

 

 

 

0000E3F174

 

ZUMIEZ #103
3528 S MARYLAND PKWY #142
LAS VEGAS, NV 89109

 

 

 

 

 

 

 

0000E3F175

 

ZUMIEZ #104
4650 N HWY 89
FLAGSTAFF, AZ 86004

 

 

 

 

 

 

 

0000E3F179

 

ZUMIEZ #106
31111 W CHANDLER BLVD
CHANDLER, AZ 85226

 

 

 

 

 

 

 

0000E3F180

 

ZUMIEZ #107
1445 W SOUTHERN AVE
MESA, AZ 85202

 

 

 

 

 

 

 

0000E3F181

 

ZUMIEZ #108
6170 W GRAND AVE
GURNEE, IL 60031

 

 

 

 

 

 

 

0000E3F677

 

ZUMIEZ #110
6699 N LANDMARK DR
PARK CITY, UT 84098

 

 

 

 

 

 

 

0000E392E2

 

ZUMIEZ #37
918 LLOYD CENTER
PORTLAND, OR 97232

 

 

 

 

 

 

 

0000E4E239

 

ZUMIEZ #88
509 APACHE MALL
ROCHESTER, MN 55902

 

 

 

 

 

 

 

0000E4F968

 

ZUMIEZ #111
2029 MAPLEWOOD MALL
MAPLEWOOD, MN 55109

 

 

 

 

 

 

 

0000E42E35

 

ZUMIEZ #096
4101 W DIVISION ST
SAINT CLOUD, MN 56301

 

 

 

 

 

 

 

0000E43A88

 

ZUMIEZ
1101 SUPERMALL WAY
AUBURN, WA 98001

 

 

 

3

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

0000E5W426

 

ZUMIEZ #51
3800 STATE RD 16
LA CROSSE, WI 54601

 

 

 

 

 

 

 

0000E50A54

 

ZUMIEZ
7700 W ARROWHEAD TOWN CTR
GLENDALE, AZ 85308

 

 

 

 

 

 

 

0000E50A57

 

ZUMIEZ
2026 FOX VALLEY CTR DR
AURORA, IL 60504

 

 

 

 

 

 

 

0000E50A60

 

ZUMIEZ
1600 MILLER TRUCK HWY
DULUTH, MN 55811

 

 

 

 

 

 

 

0000E50A62

 

ZUMIEZ
1111 N ROOSEVELT
SEASIDE, OR 97138

 

 

 

 

 

 

 

0000E59292

 

ZUMIEZ #25
1700 28TH ST
BOULDER, CO 80301

 

 

 

 

 

 

 

0000E67961

 

ZUMIEZ #36
1689 ARDEN WAY
SACRAMENTO, CA 95815

 

 

 

 

 

 

 

0000E72421

 

ZUMIEZ #27
300 S 24TH ST W
BILLINGS, MT 59102

 

 

 

 

 

 

 

0000E81623

 

ZUMIEZ #33
8405 PARK MEADOWS CTR DR
LITTLETON, CO 80124

 

 

 

 

 

 

 

0000E81776

 

ZUMIEZ #43
1200 10TH AVE S
GREAT FALLS, MT 59405

 

 

 

 

 

 

 

0000RA0633

 

ZUMIEZ #80
454 GREECE RIDGE CTR DR
ROCHESTER, NY 14624

 

 

 

 

 

 

 

0000RA0661

 

ZUMIEZ #84
1 WALDEN GALLERIA
BUFFALO, NY 14225

 

 

 

 

 

 

 

0000RA0728

 

ZUMIEZ #94
700 MIRACLE MILE DR
ROCHESTER, NY 14623

 

 

 

 

 

 

 

0000R0V332

 

ZUMIEZ #087
4800 GOLF ROAD #92
EAU CLAIRE, WI 54701

 

 

 

 

 

 

 

0000R17376

 

ZUMIEZ
12529 N MAIN STREET
RANCHO CUCAMONGA, CA 91739

 

 

 

 

 

 

 

0000R17379

 

ZUMIEZ
1313 S YUMA PALMS PKWY
YUMA, AZ 85365

 

 

 

 

 

 

 

0000R1738X

 

ZUMIEZ
2275 NW ALLEY AVE
HILLSBORO, OR 97124

 

 

 

 

 

 

 

0000R17380

 

ZUMIEZ
700 S TELSHOR BLVD
LAS CRUCES, NM 88011

 

 

 

 

 

 

 

0000R17383

 

ZUMIEZ
750 SUNLANK PARK DR
EL PASO, TX 79912

 

 

 

4

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

0000R17384

 

ZUMIEZ
22 CLIFTON COUNTY RD
CLIFTON PARK, NY 12065

 

 

 

 

 

 

 

0000R17385

 

ZUMIEZ
651 KAPKOWSKI RD
ELIZABETH, NJ 07201

 

 

 

 

 

 

 

0000R17388

 

ZUMIEZ

7200 HARRISON
ROCKFORD, IL 61112

 

 

 

 

 

 

 

0000R17389

 

ZUMIEZ
629 FACTORY STORES DR
NAPA, CA 94558

 

 

 

 

 

 

 

0000V57757

 

ZUMIEZ #56
2424 HIGHWAY 6 AND 50
GRAND JUNCTION, CO 81505

 

 

 

 

 

 

 

0000V734F8

 

ZUMIEZ #098
1215 PINE RIDGE MALL
CHUBBUCK, ID 83202

 

 

 

 

 

 

 

0000V735F0

 

ZUMIEZ #100
1130 HILLSDALE MALL
SAN MATEO, CA 94403

 

 

 

 

 

 

 

0000V735F2

 

ZUMIEZ #101
3251 20TH AVE
SAN FRANCISCO, CA 94132

 

 

 

 

 

 

 

0000V735F3

 

ZUMIEZ
1008 SOUTHCENTER MALL
TUKWILA, WA 98188

 

 

 

 

 

 

 

0000V9F681

 

ZUMIEZ
4300 MEADOW LN
LAS VEGAS, NV 89107

 

 

 

 

 

 

 

0000V9F684

 

ZUMIEZ
3301-1 E MAIN ST
VENTURA, CA 93003

 

 

 

 

 

 

 

0000V98F52

 

ZUMIEZ #60
3300 BROADWAY
EUREKA, CA 95501

 

 

 

 

 

 

 

0000V98F59

 

ZUMIEZ #61
3200 NAGLEE RD STE 153
TRACY, CA 95304

 

 

 

 

 

 

 

0000V98F63

 

ZUMIEZ #59
1950 E 20TH ST
CHICO, CA 95928

 

 

 

 

 

 

 

0000W057F9

 

ZUMIEZ
10450 S STATE ST 
SANDY, UT 84070

 

 

 

 

 

 

 

0000W0576W

 

ZUMIEZ
404E LAKEWOOD CENTER MALL LAKEWOOD, CA 90712

 

 

 

 

 

 

 

0000W093X4

 

ZUMIEZ #42
6172 SUNRISE MALL
CITRUS HEIGHTS, CA 95610

 

 

 

 

 

 

 

0000W3X391

 

ZUMIEZ #46
12545 WAYZATA BLVD
MINNETONKA, MN 55305

 

 

 

 

 

 

 

0000W31R84

 

ZUMIEZ
1025 WESTMINSTER MALL
WESTMINSTER, CA 92683

 

 

 

5

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

0000W31R85

 

ZUMIEZ
40820 WINCHESTER PROMEND MLL R
TEMECULA, CA 92593

 

 

 

 

 

 

 

0000W4A676

 

ZUMIEZ
10600 QUILCEDA BLVD
TULALIP, WA 98271

 

 

 

 

 

 

 

0000XX5185

 

ZUMIEZ #31
9493 SW WASH SQ RD
TIGARD, OR 97223

 

 

 

 

 

 

 

0000X55733

 

ZUMIEZ #06
865 SOUTHDALE CENTER
EDINA, MN 55435

 

 

 

 

 

 

 

0000X907W2

 

ZUMIEZ #40
1710 BRIARGATE
COLORADO SPRINGS, CO 80920

 

 

 

 

 

 

 

00000X8W54

 

ZUMIEZ #48
215 E FOOTHILLS PKWY
FORT COLLINS, CO 80525

 

 

 

 

 

 

 

000005684X

 

ZUMIEZ #995
6300 MERRILL CREEK PKWY
EVERETT, WA 98203

 

 

 

 

 

 

 

00001AW587

 

ZUNIEZ #99
2068 GREELEY MALL
GREELEY, CO 80631

 

 

 

 

 

 

 

00001A7R30

 

ZUMIEZ #53
2825 W MAINE ST
BOZEMAN, MT 59718

 

 

 

 

 

 

 

000017W041

 

ZUMIEZ #54
240 N GARDEN
BLOOMINGTON, MN 55425

 

 

 

 

 

 

 

000019E1E0

 

ZUMIEZ #29
900 DANA DR
REDDING, CA 96003

 

 

 

 

 

 

 

0000204AV7

 

ZUMIEZ #62
800 S CAMINO DEL RIO
DURANGO, CO 81301

 

 

 

 

 

 

 

0000205AV6

 

ZUMIEZ #55
8501 W BOWLES AVE
LITTLETON, CO 80123

 

 

 

 

 

 

 

00003A22T7

 

ZUMIEZ #67
1855 41ST AVE
CAPITOLA, CA 95010

 

 

 

 

 

 

 

00003X8W61

 

ZUMIEZ #50
1200 TOWNE CENTER BLVD
PROVO, UT 84601

 

 

 

 

 

 

 

000041XW 15

 

ZUMIEZ #34 
5403 W 88TH
WESTMINSTER, CO 80031

 

 

 

 

 

 

 

000046E43V

 

ZUMIEZ #109
14500 W COLFAX AVE
LAKEWOOD, CO 80401

 

 

 

 

 

 

 

000046E45V

 

ZUMIEZ #105
4500 N ORACLE RD
TUCSON, AZ 85705

 

 

 

 

 

 

 

00004673W8

 

ZUMIEZ #23
1600 RIVERSIDE
MEDFORD, OR 97501

 

 

 

6

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

00004674W2

 

ZUMIEZ #16
12000 SE 82ND AVE
PORTLAND, OR 97266

 

 

 

 

 

 

 

00004679W0

 

ZUMIEZ #22
420 VALLEY RIVER CTR
EUGENE, OR 97401

 

 

 

 

 

 

 

00004700W0

 

ZUMIEZ #28
1040 STONERIDGE MALL RD
PLEASANTON, CA 94588

 

 

 

 

 

 

 

00005XW270

 

ZUMIEZ #41
16571 NE 74TH ST
REDMOND, WA 98052

 

 

 

 

 

 

 

00005XW272

 

ZUMIEZ #17
14700 E INDIANA AVE
SPOKANE, WA 99216

 

 

 

 

 

 

 

00005X5969

 

ZUMIEZ #47
175 ROSEDALE
ROSEVILLE, MN 55113

 

 

 

 

 

 

 

000058V634

 

ZUMIEZ #761
6300 MERRILL CREEK PARKWAY
EVERETT, WA 98203

 

 

 

 

 

 

 

00006AT453

 

ZUMIEZ #69
305 SUN VALLEY MALL
CONCORD, CA 94520

 

 

 

 

 

 

 

000062V037

 

ZUMIEZ #85
617 NW 12TH ST
GRESHAM, OR 97030

 

 

 

 

 

 

 

000064W206

 

ZUMIEZ #30
6191 S STATE
MURRAY, UT 84107

 

 

 

 

 

 

 

000064W218

 

ZUMIEZ #32
3601 S 2700 W
WEST VALLEY, UT 84119

 

 

 

 

 

 

 

0000682E7W

 

ZUMIEZ #600
6300 MERRILL CREEK PARKWAY
EVERETT, WA 98203

 

 

 

 

 

 

 

00007AT115

 

ZUMIEZ 76
2323 HILLTOP MALL RD
RICHMOND, CA 94806

 

 

 

 

 

 

 

00007AT118

 

ZUMIEZ #75
1350 TRAVIS BLVD
FAIRFIELD, CA 94533

 

 

 

 

 

 

 

00007AT858

 

ZUMIEZ #073
186 OAKRIDGE MALL
SAN JOSE, CA 95123

 

 

 

 

 

 

 

000070V521

 

ZUMIEZ #093
51027 HIGHWAY 6 AND 24
GLENWOOD SPRINGS, CO 81601

 

 

 

 

 

 

 

000073W200

 

ZUMIEZ #13
330 CASCADE MALL
BURLINGTON, WA 98233

 

 

 

 

 

 

 

000073W202

 

ZUMIEZ #1
931 NORTHGATE MALL
SEATTLE, WA 98125

 

 

 

 

 

 

 

000073W205

 

ZUMIEZ #4
3000 184TH SW
LYNNWOOD, WA 98037

 

 

 

7

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

000073W210

 

ZUMIEZ #15
2529 MAIN ST
UNION GAP, WA 98903

 

 

 

 

 

 

 

000073W214

 

ZUMIEZ #12
385 COLUMBIA CENTER
KENNEWICK, WA 99336

 

 

 

 

 

 

 

000073W219

 

ZUMIEZ #19
1115 SOUTHCENTER MALL
TUKWILA, WA 98188

 

 

 

 

 

 

 

000073W225

 

ZUMIEZ #5
224 BELLEVUE SQUARE
BELLEVUE, WA 98004

 

 

 

 

 

 

 

000073W226

 

ZUMIEZ #20
511 VALLEY MALL PKWY
EAST WENATCHEE, WA 98802

 

 

 

 

 

 

 

000073W229

 

ZUMIEZ #8
10315 SILVERDALE WAY
SILVERDALE, WA 98383

 

 

 

 

 

 

 

000073W232

 

ZUMIEZ #24
3500 S MERIDIAN

PUYALLUP, WA 98373

 

 

 

 

 

 

 

000073W233

 

ZUMIEZ #39
4750 N DIVISION ST
SPOKANE, WA 99207

 

 

 

 

 

 

 

000073W240

 

ZUMIEZ #2
1402 SE EVERETT MALL WAY
EVERETT, WA 98208

 

 

 

 

 

 

 

000073W241

 

ZUMIEZ #18
625 BLACK LAKE BLVD SW
OLYMPIA,WA 98502

 

 

 

 

 

 

 

000073W243

 

ZUMIEZ #14
2104 S SEATAC MALL
FEDERAL WAY, WA 98003

 

 

 

 

 

 

 

000073W250

 

ZUMIEZ #3
4502 S STEELE ST
TACOMA, WA 98409

 

 

 

 

 

 

 

000073W251

 

ZUMIEZ #11
1 BELLIS FAIR PKWY
BELLINGHAM, WA 98226

 

 

 

 

 

 

 

000073149W

 

ZUMIEZ #26

350 N MILWAUKEE
BOISE, ID 83704

 

 

 

 

 

 

 

000073197W

 

ZUMIEZ #38
50 S MAIN ST #188 2-A-22
SALT LAKE CTY, UT 84144

 

 

 

 

 

 

 

0000746E48

 

ZUMIEZ #21
8700 NE VANCOUVER MALL DR
VANCOUVER, WA 98662

 

 

 

 

 

 

 

000078V948

 

ZUMIEZ #095
3800 EAST MAIN STREET UNIT G-l
ST CHARLES, IL 60174

 

 

 

 

 

 

 

000079V974

 

ZUMIEZ #095
3800 E MAIN ST
ST CHARLES, IL 60174

 

 

 

 

 

 

 

00008A8V29

 

ZUMIEZ #63
1300 N MAIN #-1123
LOGAN, UT 84341

 

 

 

8

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

00008E56V1

 

ZUMIEZ #112
6415 LABEAUX AVE NE
ALBERTVILLE, MN 55301

 

 

 

 

 

 

 

00008E56V3

 

ZUMIEZ #115
401 CENTER ST NE
SALEM, OR 97301

 

 

 

 

 

 

 

00008E56V4

 

ZUMIEZ #117
5870 E BROADWAY BLVD 
TUCSON, AZ 85711

 

 

 

 

 

 

 

00008E56V9

 

ZUMIEZ #118
7400 LAS VEGAS BLVD S
LAS VEGAS, NV 89123

 

 

 

 

 

 

 

00008E569F

 

ZUMIEZ #123
ONE MILLS CIRCLE
ONTARIO, CA 91764

 

 

 

 

 

 

 

00008E57V2

 

ZUMIEZ #124
5000 ARIZONA MILLS CIR
TEMPE, AZ 85282

 

 

 

 

 

 

 

000081A0E4

 

ZUMIEZ #68
432 GREAT MALL DR
MILPITAS, CA 95035

 

 

 

 

 

 

 

000082W073

 

ZUMIEZ #49
1168 NEWGATE MALL
OGDEN, UT 84405

 

 

 

 

 

 

 

000082W221

 

ZUMIEZ #44
1485 POLELINE RD E
TWIN FALLS, ID 83301

 

 

 

 

 

 

 

000082W228

 

ZUMIEZ #45
2300 E 17TH ST
IDAHO FALLS, ID 83404

 

 

 

 

 

 

 

000083V502

 

ZUMIEZ #091
3340 MALL LOOP DRIVE
JOLIET, IL 60431

 

 

 

 

 

 

 

000083V504

 

ZUMIEZ #092
1562 SPRING HILL MALL
WEST DUNDEE, IL 60118

 

 

 

 

 

 

 

000083V506

 

ZUMIEZ #90
903 STRATFORD SQUARE
BLOOMINGDALE, IL 60108

 

 

 

 

 

 

 

0000839AV6

 

ZUMIEZ
800 S CAMINO DEL RIO
DURANGO, CO 81301

 

 

 

 

 

 

 

000084W219

 

ZUMIEZ #35
5750 E UNIVERSITY PKWY
OREM, UT 84097

 

 

 

 

 

 

 

0000867R5A

 

ZUMIEZ #89 
1001 ARNEY RD
WOODBURN, OR 97071

 

 

 

 

 

 

 

000093V381

 

ZUMIEZ #074
2038 SANTA ROSA PLZ
SANTA ROSA, CA 95401

 

 

 

 

 

 

 

00009300AX

 

ZUMIEZ #052
3401 DALE RD
MODESTO, CA 95356

 

 

 

 

 

 

 

00009302AF

 

ZUMIEZ #009
3065 ROUTE 50
SARATOGA SPRINGS, NY 12866

 

 

 

9

--------------------------------------------------------------------------------


 

ACCOUNT

 

NAME AND ADDRESS

 

Commodity Tier **

00009303AX

 

ZUMIEZ #077
2001 S ROAD
POUGHKEEPSIE, NY 12601

 

 

 

 

 

 

 

00009564AR

 

ZUMIEZ #71
578 AVIATION RD
QUEENSBURY, NY 12804

 

 

 

 

 

 

 

00009623AR

 

ZUMIEZ #07
93 W CAMPBELL RD
SCHENECTADY, NY 12306

 

 

 

 

 

 

 

0000964AE6

 

ZUMIEZ #243
13000 FOLSOM BLVD
FOLSOM, CA 95630

 

 

 

--------------------------------------------------------------------------------

*If there is an account number for the same service included in another UPS
agreement, such account number will be deemed deleted from such other agreement
as of the effective date.

 

** The commodity tier displayed is for Hundredweight outbound prepaid. For other
Hundredweight Billing Options (third party, freight collect and consignee
billing) please refer to the Hundredweight service contract agreement. The
stated commodity tier supercedes applicable provisions in Section 2 of the
Hundredweight Service Contract Agreement.

 

10

--------------------------------------------------------------------------------


 

 

Addendum B
Incentives

[g154662kci002.jpg]

 

All incentives contained in this Addendum B apply to the effective UPS rate at
the time of shipment and shall be applied on a weekly basis unless otherwise
specified.(1)

 

UPS Ground Commercial - Incentives Off Effective Rates

 

Weight

 

Zones

 

(lbs)

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

1 - 5

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

6 - 10

 

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

11 - 20

 

14.5

%

14.5

%

14.5

%

14.5

%

14.5

%

14.5

%

14.5

%

21 - 30

 

16.5

%

16.5

%

16.5

%

16.5

%

16.5

%

16.5

%

16.5

%

31 - 150

 

18.5

%

18.5

%

18.5

%

18.5

%

18.5

%

18.5

%

18.5

%

 

Commitment levels for UPS Ground Commercial are at least $59,894.02 in gross
revenue per week. This incentive shall also be extended to UPS Ground Package
Commercial Freight Collect.

 

UPS Ground Residential - Incentives Off Effective Rates

 

Weight

 

Zones

 

(lbs)

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

1 - 5

 

1.5

%

1.5

%

1.5

%

1.5

%

1.5

%

1.5

%

1.5

%

6 - 10

 

3.5

%

3.5

%

3.5

%

3.5

%

3.5

%

3.5

%

3.5

%

11 - 20

 

5.5

%

5.5

%

5.5

%

5.5

%

5.5

%

5.5

%

5.5

%

21 - 30

 

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

7.5

%

31 - 150

 

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

9.5

%

 

Commitment levels for UPS Ground Residential are at least $1,647.42 in gross
revenue per week.

 

UPS Ground Package Commercial Third Party - Incentives Off Effective Rates

 

Weight

 

Zones

 

(lbs)

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

1 - 5

 

0.0   

%

0.0   

%

0.0   

%

0.0   

%

0.0   

%

0.0   

%

0.0  

%

6 - 10

 

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

10.0

%

11 - 20

 

14.5

%

14.5

%

14.5

%

14.5

%

14.5

%

14.5

%

14.5

%

21 - 30

 

16.5

%

16.5

%

16.5

%

16.5

%

16.5

%

16.5

%

16.5

%

31 - 150

 

18.5

%

18.5

%

18.5

%

18.5

%

18.5

%

18.5

%

18.5

%

 

Commitment levels for UPS Ground Package Commercial Third Party are at least
$3.92 in gross revenue per week.

 

Export Transborder Standard Package Single Piece - Incentives Off Effective
Rates

 

Weight

 

Zones

 

(lbs)

 

51

 

52

 

53

 

54

 

55

 

56

 

1 and up

 

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

 

Export Transborder Standard Package Multi-piece - Incentives Off Effective Rates

 

Weight

 

Zones

 

(lbs)

 

51

 

52

 

53

 

54

 

55

 

56

 

1 and up

 

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

6.0

%

 

Export Worldwide Express Letter - Incentives Off Effective Rates

 

For shipments listed in the current UPS Rate and Service Guide, an incentive of
28.0 % will be applied.

 

Export Worldwide Express Document - Incentives Off Effective Rates

 

For shipments listed in the current UPS Rate and Service Guide, an incentive of
29.0 % will be applied.

 

Export Worldwide Express Package - Incentives Off Effective Rates

 

For shipments listed in the current UPS Rate and Service Guide, an incentive of
29.0 % will be applied.

 

Export Worldwide Expedited Document - Incentives Off Effective Rates

 

Weight

 

Zones

 

(lbs)

 

ALL

 

1 - 150

 

21.0

%

151 - 199

 

21.0

%

 

11

--------------------------------------------------------------------------------


 

Weight

 

Zones

 

(lbs)

 

ALL

 

200 and up

 

21.0

%

 

Export Worldwide Expedited Package - Incentives Off Effective Rates

 

Weight

 

Zones

 

(lbs)

 

ALL

 

1 - 150

 

21.0

%

151 - 199

 

21.0

%

200 and up

 

21.0

%

 

Portfolio Tier Incentive

 

Each eligible package will receive an incentive per the following schedule based
on a 52 week rolling average of eligible packages tendered to UPS. These
incentives apply to all zones unless otherwise stated. The band determination is
based on the cumulative gross transportation charges per week (excluding
accessorials and surcharges, unless otherwise specified). The incentives will be
administered on a weekly basis.

 

UPS Next Day Air Letter Service: Zone(s) 102, 103, 104, 105, 106, 107, 108.

UPS Next Day Air Package Service: Zone(s) 102, 103, 104, 105, 106, 107, 108.

UPS 2nd Day Air Letter Service: Zone(s) 202, 203, 204, 205, 206, 207, 208.

UPS 2nd Day Air Package Service: Zone(s) 202, 203, 204, 205, 206, 207, 208.

UPS Ground Commercial: Zone(s) 2, 3, 4, 5, 6, 7, 8.

UPS Ground Residential: Zone(s) 2, 3, 4, 5, 6, 7, 8.

UPS Ground Hundredweight Service - Regular Pickup: Zone(s) 2, 3, 4, 5, 6, 7, 8.

 

 

 

Gross Weekly Revenue Bands

 

Service(s)

 

$0.01 -
$50,329.99

 

$50,330.00 -$80,529.99

 

$80,530.00 -$120,799.99

 

$120,800.00 and
up

 

UPS Next Day Air Letter Service (FC)

 

0.0

%

36.6

%

45.7

%

46.0

%

UPS Next Day Air Letter TP Commercial

 

0.0

%

36.6

%

45.7

%

46.0

%

UPS Next Day Air Package Service (FC)

 

0.0

%

36.6

%

45.7

%

46.0

%

UPS Next Day Air Package TP Commercial

 

0.0

%

35.8

%

44.7

%

45.0

%

UPS Next Day Air Saver Letter Service* (FC)

 

0.0

%

41.8

%

52.2

%

52.5

%

UPS Next Day Air Saver Letter TP Commercial*

 

0.0

%

41.8

%

52.2

%

52.5

%

UPS Next Day Air Saver Package Service (FC)

 

0.0

%

37.0

%

46.3

%

46.6

%

UPS Next Day Air Saver Package TP Commercial

 

0.0

%

37.0

%

46.3

%

46.6

%

UPS 2nd Day Air Letter Service* (FC)

 

0.0

%

29.4

%

36.7

%

37.0

%

UPS 2nd Day Air Letter TP Commercial*

 

0.0

%

29.4

%

36.7

%

37.0

%

UPS 2nd Day Air Package Service (FC)

 

0.0

%

33.3

%

41.6

%

41.9

%

UPS 2nd Day Air Package Third Party Commercial

 

0.0

%

33.3

%

41.6

%

41.9

%

UPS 3 Day Select Package Service (FC)

 

0.0

%

15.5

%

19.4

%

19.7

%

UPS 3 Day Select Package TP Commercial

 

0.0

%

15.5

%

19.4

%

19.7

%

UPS Ground Commercial (FC)

 

0.0

%

14.0

%

17.5

%

17.8

%

UPS Ground Residential

 

0.0

%

2.4

%

3.0

%

3.3

%

UPS Ground Package Commercial Third Party

 

0.0

%

14.0

%

17.5

%

17.8

%

UPS Ground Hundredweight Service - Regular Pickup

 

0.0

%

26.0

%

32.5

%

32.8

%

UPS Ground Hundredweight Service Freight Collect - Reg P/U

 

0.0

%

26.0

%

32.5

%

32.8

%

UPS Ground Hundredweight Service Third Party -Regular P/U

 

0.0

%

26.0

%

32.5

%

32.8

%

Export Transborder Standard Package Single Piece

 

0.0

%

4.0

%

5.0

%

5.0

%

Export Transborder Standard Package Multi-piece

 

0.0

%

4.0

%

5.0

%

5.0

%

Export Worldwide Express Letter

 

0.0

%

8.0

%

10.0

%

10.0

%

Export Worldwide Express Document

 

0.0

%

8.0

%

10.0

%

10.0

%

Export Worldwide Express Package

 

0.0

%

8.0

%

10.0

%

10.0

%

Export Worldwide Expedited Document

 

0.0

%

8.0

%

10.0

%

10.0

%

Export Worldwide Expedited Package

 

0.0

%

8.0

%

10.0

%

10.0

%

 

--------------------------------------------------------------------------------

(FC)  The incentives shall also be extended to Freight Collect Shipments.

 

The following products will be included in determining the appropriate bands of
the customer: Service(s) listed in Group(s) All Small Package Freight of the
Committed Services section at the end of the Addendum B. This incentive rate
supercedes applicable provisions in Section 2 of the Hundredweight Service
Contract Agreement.

 

12

--------------------------------------------------------------------------------


 

UPS Ground Hundredweight Service - Regular Pickup

 

Minimum Charge per Shipment

 

 

 

002

 

003

 

004

 

005

 

006

 

007

 

008

 

Commodity Tier 05

 

$

40.00

 

$

40.00

 

$

44.00

 

$

44.00

 

$

44.00

 

$

44.00

 

$

44.00

 

 

UPS Ground Hundredweight Service Freight Collect - Reg P/U

 

Minimum Charge per Shipment

 

 

 

002

 

003

 

004

 

005

 

006

 

007

 

008

 

Commodity Tier 05

 

$

40.00

 

$

40.00

 

$

44.00

 

$

44.00

 

$

44.00

 

$

44.00

 

$

44.00

 

 

Hundredweight minimums not specified are based on Published Rates at the time of
shipping.

 

--------------------------------------------------------------------------------

* Shipper agrees to comply with the restrictions required under the Private
Express Statute in its UPS Next Day Air Saver, UPS Second Day Air A.M., and UPS
Second Day Air letters.

 

Minimum Net Charge

 

For each shipment, Customer agrees to pay the greater of the (a) net shipment
charge based on the above incentives or (b) the minimum net shipment charge.
When applicable, Minimum net shipment charge is calculated by deducting the
applicable amount (by zone) in the table below from the published list rate for
the respective service.

 

Service

 

Minimum
Per

 

Zone

 

Base Rate

 

UPS 3 Day Select Package Service

 

Package

 

ALL

 

UPS Ground Residential Zone 002 1 Pound

 

UPS Ground Commercial

 

Package

 

ALL

 

UPS Ground Commercial Zone 002 1 Pound

 

UPS Ground Residential

 

Package

 

ALL

 

UPS Ground Residential Zone 002 1 Pound

 

UPS Ground Package Commercial Third Party

 

Package

 

ALL

 

UPS Ground Package Commercial Third Party Zone 002 1 Pound

 

 

Service: Export Transborder Standard Package Single Piece - Adjustment to the 1
lb Rate Per Shipment Per Zone

 

051

 

052

 

053

 

054

 

055

 

056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service: Export Transborder Standard Package Multi-piece - Adjustment to the 1
lb Rate Per Shipment Per Zone

 

051

 

052

 

053

 

054

 

055

 

056

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service: Export Worldwide Express Document - Adjustment to the 1 lb Rate Per
Shipment Per Zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

080

 

081

 

082

 

084

 

900

 

901

 

902

 

903

 

904

 

905

 

906

 

907

 

908

 

$

-21.25

 

$

-21.00

 

$

-22.25

 

$

-21.25

 

$

-20.25

 

$

-24.00

 

$

-23.75

 

$

-28.50

 

$

-27.25

 

$

-27.75

 

$

-32.50

 

$

-41.00

 

$

-41.75

 

 

Service: Export Worldwide Express Package + Adjustment to the 1 lb Rate Per
Shipment Per Zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

080

 

081

 

082

 

084

 

900

 

901

 

902

 

903

 

904

 

905

 

906

 

907

 

908

 

$

-18.50

 

$

-18.50

 

$

-19.50

 

$

-18.50

 

$

-18.25

 

$

-20.50

 

$

-18.75

 

$

-22.50

 

$

-20.50

 

$

-20.50

 

$

-24.25

 

$

-34.75

 

$

-35.25

 

 

Service: Export Worldwide Expedited Document - Adjustment to the 1 lb Rate Per
Shipment Per Zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

071

 

072

 

074

 

601

 

602

 

603

 

604

 

605

 

606

 

607

 

608

 

609

 

610

 

$

-19.00

 

$

-18.25

 

$

-19.80

 

$

-21.85

 

$

-23.15

 

$

-23.10

 

$

-27.10

 

$

-22.35

 

$

-22.15

 

$

-25.35

 

$

-26.35

 

$

-27.35

 

$

-27.85

 

 

Service: Export Worldwide Expedited Package - Adjustment to the 1 lb Rate Per
Shipment Per Zone

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

071

 

072

 

074

 

601

 

602

 

603

 

604

 

605

 

606

 

607

 

608

 

609

 

610

 

$

-19.00

 

$

-18.25

 

$

-19.80

 

$

-21.85

 

$

-23.15

 

$

-23.10

 

$

-27.10

 

$

-22.35

 

$

-22.15

 

$

-25.35

 

$

-26.35

 

$

-27.35

 

$

-27.85

 

 

Accessorials

 

Incentives

 

Weekly Service Charge

 

$

7.00 Rate

 

 

13

--------------------------------------------------------------------------------


 

Committed Services:

 

All Small Package Freight: The following service(s) will be used to determine
the band of the customer: Cons Clear CPT DOC XPD -ALL, Cons Clear CPT DOC XPR
-ALL, Cons Clear CPT PKG GND -ALL, Cons Clear CPT PKG XPD -ALL, Cons Clear CPT
PKG XPR -ALL, Consol Clear TB Standard Multi-Piece Shipments, Consol Clear WW
Expedited Document Shipments, Consol Clear WW Expedited Package Shipments,
Consol Clear WW Express Document Shipments, Consol Clear WW Express Package
Shipments, Export Transborder Express Letter, Export Transborder Express Letter
Consignee Billing, Export Transborder Express Package Consignee Bill, Export
Transborder Standard Package Multi Piece Third Party, Export Transborder
Standard Package Multi-piece, Export Transborder Standard Package Multi-piece
C&F, Export Transborder Standard Package Multi-piece FOB, Export Transborder
Standard Package Single Piece, Export Transborder Standard Package Single Piece
Third Party, Export Worldwide Expedited Document Multi-piece, Export Worldwide
Expedited Document Multi-piece C&F, Export Worldwide Expedited Document
Multi-piece FOB, Export Worldwide Expedited Document Single Piece, Export
Worldwide Expedited Document Single Piece C&F, Export Worldwide Expedited
Document Single Piece FOB, Export Worldwide Expedited Multi Piece Package Third
Party, Export Worldwide Expedited Package Multi-piece, Export Worldwide
Expedited Package Multi-piece C&F, Export Worldwide Expedited Package
Multi-piece FOB, Export Worldwide Expedited Package Single Piece, Export
Worldwide Expedited Package Single Piece C&F, Export Worldwide Expedited Package
Single Piece FOB, Export Worldwide Expedited Single Piece Package Third Party,
Export Worldwide Express Document Multi-piece, Export Worldwide Express Document
Multi-piece C&F, Export Worldwide Express Document Multi-piece FOB, Export
Worldwide Express Document Single Piece, Export Worldwide Express Document
Single Piece C&F, Export Worldwide Express Document Single Piece FOB, Export
Worldwide Express Freight, Export Worldwide Express Letter Single Piece, Export
Worldwide Express Letter Single Piece C&F, Export Worldwide Express Letter
Single Piece FOB, Export Worldwide Express Multi Piece Package Third Party,
Export Worldwide Express Package Multi-piece, Export Worldwide Express Package
Multi-piece C&F, Export Worldwide Express Package Multi-piece FOB, Export
Worldwide Express Package Single Piece, Export Worldwide Express Package Single
Piece C&F, Export Worldwide Express Package Single Piece FOB, Export Worldwide
Express Single Piece Package Third Party, GND Pkg FC Sh - ALL, GND Pkg Sh
Pricing - ALL, GND Pkg TP Sh - ALL, N-3DS-RTM-REG, N-GND-RTM-REG, Next Day Air
Multi-Piece Shipments, Next Day Air Multi-Piece Shipments -FC, Next Day Air
Multi-Piece Shipments -TP, Next Day Air Saver Multi-Piece Shipments, Next Day
Air Saver Multi-Piece Shipments -FC, Next Day Air Saver Multi-Piece Shipments
-TP, Second Day Air Multi-Piece Shipments, Second Day Air Multi-Piece Shipments
-FC, Second Day Air Multi-Piece Shipments -TP, Second Day Early A.M. Multi-Piece
Shipments, Second Day Early A.M. Multi-Piece Shipments -FC, Second Day Early
A.M. Multi-Piece Shipments -TP, Transborder Express Document, Transborder
Express Package, Transborder Standard Package Consignee Billing, UPS 2nd Day
A.M. Air Letter Consignee Billing, UPS 2nd Day A.M. Air Letter FC Commercial,
UPS 2nd Day A.M. Air Letter FC Residential, UPS 2nd Day A.M. Air Letter TP
Commercial, UPS 2nd Day A.M. Air Letter Third Party Residential, UPS 2nd Day Air
A.M. Hundredweight Freight Collect, UPS 2nd Day Air A.M. Hundredweight Service,
UPS 2nd Day Air A.M. Hundredweight Third Party, UPS 2nd Day Air A.M. Letter
Commercial, UPS 2nd Day Air A.M. Package Commercial, UPS 2nd Day Air A.M.
Package Consignee Billing, UPS 2nd Day Air A.M. Package FC Commercial, UPS 2nd
Day Air A.M. Package FC Residential, UPS 2nd Day Air A.M. Package TP Commercial,
UPS 2nd Day Air A.M. Package TP Residential, UPS 2nd Day Air A.M. Hundredweight
Consignee Billing, UPS 2nd Day Air Authorized Return Service, UPS 2nd Day Air
Hundredweight Consignee Billing, UPS 2nd Day Air Hundredweight Freight Collect,
UPS 2nd Day Air Hundredweight Service, UPS 2nd Day Air Hundredweight Third
Party, UPS 2nd Day Air Letter Commercial, UPS 2nd Day Air Letter Consignee
Billing, UPS 2nd Day Air Letter FC Commercial, UPS 2nd Day Air Letter FC
Residential, UPS 2nd Day Air Letter Residential, UPS 2nd Day Air Letter TP
Commercial, UPS 2nd Day Air Letter Third Party Residential, UPS 2nd Day Air Ltr
Commercial Return Service, UPS 2nd Day Air Ltr Residential Return Service, UPS
2nd Day Air Ltr TP Commercial Return Service, UPS 2nd Day Air Ltr TP Residential
Return Services, UPS 2nd Day Air Package Commercial, UPS 2nd Day Air Package
Consignee Billing, UPS 2nd Day Air Package FC Commercial, UPS 2nd Day Air
Package FC Residential, UPS 2nd Day Air Package Residential, UPS 2nd Day Air
Package Third Party Commercial, UPS 2nd Day Air Package Third Party Residential,
UPS 2nd Day Air Pkg Commercial Return Service, UPS 2nd Day Air Pkg Residential
Return Service, UPS 2nd Day Air Pkg TP Commercial Return Service, UPS 2nd Day
Air Pkg TP Residential Return Service, UPS 3 Day Select Authorized Return
Service, UPS 3 Day Select Consignee Billing, UPS 3 Day Select Hundredweight
Consignee Billing, UPS 3 Day Select Hundredweight Freight Collect, UPS 3 Day
Select Hundredweight Service, UPS 3 Day Select Hundredweight Third Party, UPS 3
Day Select Package Commercial, UPS 3 Day Select Package FC Commercial, UPS 3 Day
Select Package FC Residential, UPS 3 Day Select Package Residential, UPS 3 Day
Select Package TP Commercial, UPS 3 Day Select Package Third Party Residential,
UPS 3 Day Select Pkg Commercial Return Service, UPS 3 Day Select Pkg Residential
Return Service, UPS 3 Day Select Pkg TP Commercial Return Service, UPS 3 Day
Select Pkg TP Residential Return Service, UPS 3 Day Select Return to Sender
Service, UPS Basic Package Residential, UPS Basic Return to Sender Service, UPS
Early AM. Letter Commercial, UPS Early A.M. Letter Consignee Billing, UPS Early
A.M. Letter FC Commercial, UPS Early A.M. Letter FC Residential, UPS Early A.M.
Letter Residential, UPS Early A.M. Letter Third Party Commercial, UPS Early A.M.
Letter Third Party Residential, UPS Ground Authorized Return Service, UPS Ground
Commercial, UPS Ground Consignee Billing, UPS Ground Hundredweight Consignee
Billing, UPS Ground Hundredweight Freight Collect, UPS Ground Hundredweight
Service, UPS Ground Hundredweight Third Party, UPS Ground Package Commercial
Freight Collect, UPS Ground Package Commercial Return Service, UPS Ground
Package Commercial Third Party, UPS Ground Package Residential Freight Collect,
UPS Ground Package Residential Return Service, UPS Ground Package Residential
Third Party, UPS Ground Package TP Commercial Return Service, UPS Ground Package
TP Residential Return Service, UPS Ground Residential, UPS Ground Return to
Sender Service, UPS Next Day Air Authorized Return Service, UPS Next Day Air
Early A.M. Package Commercial, UPS Next Day Air Early A.M. Package Consignee
Billing, UPS Next Day Air Early A.M. Package FC Residential, UPS Next Day Air
Early A.M. Package FC Commercial, UPS Next Day Air Early A.M. Package
Residential, UPS Next Day Air Early A.M. Package TP Commercial, UPS Next Day Air
Early A.M. Package TP Residential, UPS Next Day Air Hundredweight Consignee
Billing, UPS Next Day Air Hundredweight Freight Collect, UPS Next Day Air
Hundredweight Service, UPS Next Day Air Hundredweight Third Party, UPS Next Day
Air Letter Commercial, UPS Next Day Air Letter Consignee Billing, UPS Next Day
Air Letter FC Commercial, UPS Next Day Air Letter FC Residential, UPS Next Day
Air Letter Residential, UPS Next Day Air Letter TP Commercial, UPS Next Day Air
Letter Third Party Residential, UPS Next Day Air Ltr Commercial Return Service,
UPS Next Day Air Ltr Residential Return Service, UPS Next Day Air Ltr TP
Commercial Return Service, UPS Next Day Air Ltr TP Residential Return Service,
UPS Next Day Air Package Commercial, UPS Next Day Air Package Consignee Billing,
UPS Next Day Air Package FC Commercial, UPS Next Day Air Package FC Residential,
UPS Next Day Air Package Residential, UPS Next Day Air Package TP Commercial,
UPS Next Day Air Package Third Party Residential, UPS Next Day Air Pkg
Commercial Return Service, UPS Next Day Air Pkg Residential Return Service, UPS
Next Day Air Pkg TP Commercial Return Service, UPS Next Day Air Pkg

 

14

--------------------------------------------------------------------------------


 

TP Residential Return Service, UPS Next Day Air Saver Hundredweight Consignee
Billing, UPS Next Day Air Saver Hundredweight Freight Collect, UPS Next Day Air
Saver Hundredweight Service, UPS Next Day Air Saver Hundredweight Third Party,
UPS Next Day Air Saver Letter Commercial, UPS Next Day Air Saver Letter
Consignee Billing, UPS Next Day Air Saver Letter FC Commercial, UPS Next Day Air
Saver Letter FC Residential, UPS Next Day Air Saver Letter Residential, UPS Next
Day Air Saver Letter TP Commercial, UPS Next Day Air Saver Letter TP
Residential, UPS Next Day Air Saver Package Commercial, UPS Next Day Air Saver
Package Consignee Billing, UPS Next Day Air Saver Package FC Commercial, UPS
Next Day Air Saver Package FC Residential, UPS Next Day Air Saver Package
Residential, UPS Next Day Air Saver Package TP Commercial, UPS Next Day Air
Saver Package TP Residential, UPS World EaseSM- Export Std Multi-Piece Shpmt
FOB, UPS World EaseSM- Export TB Std Multi-Piece Shipment-Third Party, UPS World
EaseSM- Export TB Std Multi-Piece Shpmt C&F, UPS World EaseSM- Export TB Std
Shipments, UPS World EaseSM- Export WW Expedited Shipment, UPS World EaseSM-
Export WW Expedited Shipment C&F, UPS World EaseSM- Export WW Expedited Shipment
FOB, UPS World EaseSM- Export WW Expedited Shipment TP, UPS World EaseSM- Export
WW Express Shipment, UPS World EaseSM- Export WW Express Shipment C&F, UPS World
EaseSM- Export WW Express Shipment FOB, UPS World EaseSM- Export WW Express
Shipment TP.

 

--------------------------------------------------------------------------------

(1).  Incentives are based on and derived from the most recently published list
rates and adjusted periodically pursuant to the terms and conditions of the
Carrier Agreement. Updated rate charts will be made available to Customer in
January of subsequent contract years by contacting your UPS account executive.

 

15

--------------------------------------------------------------------------------